Citation Nr: 0531995	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  97-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the claimant/appellant in this case, 
served on active duty from May 1968 to March 1971.  

He is shown to have had service in the Republic of Vietnam 
from January  1969 through January 1970 and from August 1970 
through March 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in August 1998 and October 2003 when it was 
remanded for further development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have a supportable diagnosis 
of PTSD due to any incident of active service.  

2.  The veteran is not shown to have served in combat with 
the enemy during his periods of active duty in the Republic 
of Vietnam.  

3.  It cannot be independently ascertain that the veteran had 
a verifiable inservice stressor because of his failure to 
provide specific information about any claimed event.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (f) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that VA has met its statutory duty to 
assist the veteran in the development of his claim of service 
connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. 5103A.  

In particular, the RO must ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish VA any evidence in his possession that pertains to 
any of his claims, i.e., something to the effect that he 
should give VA everything he has pertaining to his claims.  

By virtue of information contained in letters, dated in April 
2004 and May 2005, the RO informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the initial unfavorable rating 
decision was issued in April 1996, well before the notice 
required by 38 U.S.C.A. § 5103(a) was sent to the veteran.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless error.  

In this regard, the Board notes that the April 2004 and May 
2005 notices provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Moreover, the Statement of the Case (SOC), issued in 
May 1997; Supplemental Statements of the Case (SSOC's), 
issued in January and May 1998, July 2003, and July 2005; and 
copies of the Board's remands, dated in August 1998 and 
October 2003, further notified the veteran and his 
representative of the evidence needed to establish the 
benefit sought, as will as his and VA's respective 
responsibilities regarding the acquisition of such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Indeed, the SSOC's, dated in July 2003 and July 2005, set 
forth the text of 38 C.F.R. § 3.159.  The SOC and SSOC's also 
identified the evidence which had been received in 
conjunction with the veteran's appeal.  

Such evidence consists of the following:  the veteran's 
service medical and service personnel records; outpatient 
records and reports reflecting the veteran's treatment by the 
VA from August 1994 to October 2003; records reflecting the 
veteran's hospitalization by the VA in August 1994, in 
January 1996, from January to April 1996, from February to 
March 1998, and in June 1999; the report of an examination 
performed by the VA in April 1996; the transcript of the 
veteran's hearing held at the RO in July 1997; and the 
veteran's records from the Social Security Administration, 
received in February 1999.  

Having reviewed the complete record, the Board is unaware of, 
and the veteran has not identified, any additional evidence, 
which is necessary to make an informed decision on the issue 
on appeal.  

In this regard, the Board notes that the veteran did not 
respond to either of the letters sent in April 2004 and May 
2005, respectively.  Thus, the Board believes that all 
relevant evidence that is available has been obtained.  

Given the extensive efforts to assist the veteran, further 
development of this case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
Factual Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

Indeed, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim of service connection for PTSD.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of that claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  Accordingly, the Board will proceed to 
the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  However, 
additional regulations apply with respect to claims of 
service connection for PTSD.  

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
inservice stressor actually occurred; and a link established 
by medical evidence, between the veteran's symptomatology and 
the claimed inservice stressor.  If the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat, or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar badge 
citation, was accepted in the absence of evidence to the 
contrary, as conclusive evidence of the claimed stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  

Service connection for PTSD was considered in conjunction 
with the criteria set forth in the 3rd Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM III).  38 C.F.R. § 4.125 (1996).  The DSM 
III required that the psychologically traumatic event or 
stressor be one that would evoke significant symptoms of 
distress in almost anyone.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997).  

During the course of the appeal, the VA issued changes with 
respect to the criteria for service connection for PTSD.  (64 
Fed. Reg. 32807 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f)).  

Those changes, which became effective March 7, 1997, state 
that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (Note: Section 4.125(a) had become effective 
November 8, 1996 (see 61 Fed. Reg. 52695 (October 8, 1996)); 
a link, established by medical evidence, between the 
veteran's symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); See Cohen v. Brown.   

Under 38 C.F.R. § 4.125(a), the diagnosis of PTSD has to 
conform to the standards set forth in the 4th Edition of the 
Diagnostic and Statistical Manual of the American Psychiatric 
Association (DSM IV) and has to be supported by the findings 
on the examination report.  The criteria for a diagnosis of 
PTSD are significantly revised in DSM IV.  In particular, the 
person's response to the stressor is no longer based solely 
on usual experience and response.  Rather, it is linked to 
the specific individual's actual experience and response.  

The changes to 38 C.F.R. § 3.304(f), the enabling regulation, 
state that if the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  

The Board provided the veteran with the new regulatory 
criteria in the July 2003 SSOC, and since that time, the 
veteran's representative has submitted additional argument on 
the veteran's behalf (see, e.g., the appellant's post remand 
brief, dated in October 2005).  Therefore, there is no 
prejudice to the veteran in the Board adjudicating the claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the evidence is replete with diagnoses of PTSD 
(see, e.g., the discharge summary concerning the veteran's 
participation in a VA inpatient PTSD program from January to 
April 1996; the report of the April 1996 VA examination; and 
the report of a May 1998 state disability examination).  

The veteran maintains in this regard that such disorder is 
the result of his experiences in the Republic of Vietnam.  
His personnel records in this regard do not serve to 
establish that his duty included that of combat with the 
enemy.  

In February 1996, the RO requested that the veteran furnish 
information concerning the stressors associated with his 
PTSD.  However, he did not respond to that request.  

In July 1997, the veteran's treating physician at VA reported 
that the veteran's stressors included a battle in which a 
friend of his was killed.  It was noted that the friends last 
name starting with B.  

The VA physician also identified an incident in which a 
friend of the veteran's had killed an individual and a patrol 
had gone searching for the body.  The veteran stated that, 
during the search, various members had sustained serious 
injuries.  

During his hearing in July 1997, the veteran reiterated that 
his friend, B., had been killed.  He also identified an 
individual, R., who had been killed.  He acknowledged, 
however, that he had not sustained any physical injuries in 
Vietnam.  Moreover, he acknowledged that he had not been 
awarded the Combat Infantryman Badge or Purple Heart Medal.  

In any event, on many occasions, the RO, the RO attempted to 
develop information concerning the claimed stressors (see, 
letters from VA to the veteran, dated in September 1998, 
March 1999, October 2001, May 2002, May 2003, April 2004, and 
May 2005).  

Specifically, they requested that the veteran provide a three 
month time frame during which the incident(s) occurred; the 
location of the incident(s); a description of the 
incident(s); the veteran's unit(s); the veteran's duty 
assignment(s); and the names and units of other personnel 
involved.  The veteran did not respond to any of those 
requests.  

Nevertheless, the VA attempted to verify the veteran's 
claimed stressors with the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) (also 
known as the United States Armed Services Center for Unit 
Records Research (USASCURR)).  Such attempts met with 
negative results due to insufficient information from the 
veteran (see, e.g., the April 2003 response from USASCURR).  

In this regard, VA regulations state specifically that "[i]n 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must (emphasis 
added) provide information sufficient for the records 
custodian to conduct a search of the corroborative records."  
38 C.F.R. § 3.159(c)(2)(i).  

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has stated that the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
The VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim with the claimant only in a passive 
role.  

If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  

In this case, the veteran has simply not provided that 
information.  Therefore, VA has been unable to verify any of 
the stressors claimed to be associated with his PTSD.  

Absent an independently verified inservice stressor, the 
veteran cannot be determined to have a valid diagnosis of 
PTSD for the purpose of receiving VA compensation benefits.  
Accordingly, service connection for PTSD is not warranted.  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


